Citation Nr: 0017113	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.  


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current acquired psychiatric 
disorder is the result of a disease or injury incurred in 
service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he suffers from a psychiatric 
disorder that had its onset during active service.  He has 
reported that he first experienced and was treated for 
psychiatric symptoms during active service.  

Service medical records show that the veteran was diagnosed 
as having an antisocial personality disorder with explosive 
features in January 1974.  There was no evidence of a 
psychosis, an overt thought disorder, or organicity.  He was 
discharged from service.

Post-service VA records show a diagnosis of a personality 
disorder during hospitalization from November to December 
1974.  During VA hospitalization in April 1993, the veteran 
was diagnosed as having paranoid schizophrenia.  A VA 
hospitalization record dated June 1996 presented the 
diagnosis of paranoid schizophrenia.  The VA examined the 
veteran in April 1998; the diagnosis was chronic severe 
paranoid type schizophrenia.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran was diagnosed as having a personality during 
active service and shortly after service in 1974.  However, 
personality disorders are not diseases or injuries within the 
meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  There is a lack of entitlement under the law to 
service connection for these conditions unless the evidence 
shows that they were subject to a superimposed disease or 
injury during military service that resulted in disability 
apart from the developmental defect.  See VAOPGCPREC 82-90; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  In this case, there is no evidence of a superimposed 
disease or injury during the veteran's military service that 
resulted in disability.  There was no evidence of a 
psychosis, an overt thought disorder, or organicity during 
active service. 

With respect to psychiatric conditions other than a 
personality disorder, the medical evidence shows recent 
diagnoses of paranoid schizophrenia.  Therefore, the Board 
finds that there is sufficient medical evidence of a current 
disability, and the first element of a well-grounded claim 
has been satisfied.

The veteran has reported suffering from psychiatric problems 
during active service.  Therefore, the Board finds that there 
is sufficient lay evidence of incurrence of a disease during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered from psychiatric symptomatology since 
active service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current paranoid schizophrenia to any 
in-service disease or injury or to the post-service 
symptomatology.  The veteran is not competent to ascribe his 
post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the in-service symptoms 
represented paranoid schizophrenia rather than an acute and 
transitory condition.  The veteran may not rely on the 
presumption pursuant to 38 C.F.R. §§ 3.307, 3.309 (1999) to 
provide the nexus, as there is no competent medical evidence 
that paranoid schizophrenia was present to a compensable 
degree within one year of discharge from service.

Because no medical evidence has been presented or secured to 
render plausible a claim that the schizophrenia diagnosed 
many years after service had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to the veteran's claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for an acquired psychiatric disorder is 
denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

